                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


CHASE WILLIAMS AND WILLIAM
ZHANG, individually and on behalf of all
others similarly situated,

                        Plaintiffs,           Civ. No. 1:20-cv-2809-LAK

             v.                               CLASS ACTION


BLOCK.ONE, BRENDAN BLUMER, and
DANIEL LARIMER,

                        Defendants.


CRYPTO ASSETS OPPORTUNITY FUND
LLC and JOHNNY HONG, Individually and
on Behalf of All Others Similarly Situated,

                        Plaintiffs,           Civ. No.: 1:20-cv-3829
             v.
                                              CLASS ACTION
BLOCK.ONE, BRENDAN BLUMER,
DANIEL LARIMER, IAN GRIGG, and
BROCK PIERCE,

                        Defendants.


                      NOTICE OF MOTION OF
  THE CRYPTO ASSETS OPPORTUNITY FUND, LLC FOR CONSOLIDATION OF
  CASES, APPOINTMENT OF LEAD PLAINTIFF, AND APPROVAL OF COUNSEL
       PLEASE TAKE NOTICE that on a date and at a time designated by the Court, before the

Honorable Lewis A. Kaplan, at the U.S. District Court for the Southern District of New York,

located at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom

21B, New York, New York, 10007, or by some other means chosen by the Court, The Crypto

Assets Opportunity Fund, LLC (“CAOF”) will respectfully move this Court for the entry of an

Order: (i) consolidating the two above-captioned putative class actions; (ii) appointing CAOF as

Lead Plaintiff in the resulting consolidated class action pursuant to Section 21D(a)(3)(B) of the

Securities Exchange Act of 1934 (the “Exchange Act”), as amended by the Private Securities

Litigation Reform Act of 1995 (the “PSLRA”); and (iii) approving CAOF’s selection of Grant &

Eisenhofer P.A. and the Bluhm Legal Clinic of the Northwestern Pritzker School of Law Complex

Civil Litigation and Investor Protection Center as Lead Counsel. This Motion is made on the

grounds that CAOF is the “most adequate plaintiff” pursuant to the PSLRA. In support of this

Motion, CAOF submits the accompanying Memorandum of Law and Declaration of Daniel L.

Berger and attached exhibits.




                                               1
Dated: New York, New York   Respectfully submitted,
June 8, 2020
                             /s/ Daniel L. Berger
                            Jay W. Eisenhofer
                            Daniel L. Berger
                            Caitlin M. Moyna
                            GRANT & EISENHOFER P.A.
                            485 Lexington Avenue
                            New York, NY 10017
                            Tel.: (646) 722-8500
                            Fax: (646) 722-8501
                            Email: jeisenhofer@gelaw.com
                            Email: dberger@gelaw.com
                            Email: cmoyna@gelaw.com

                            J. Samuel Tenenbaum
                            Northwestern Pritzker School of Law
                            Complex Civil Litigation and Investor
                            Protection Center
                            375 East Chicago Ave.
                            Chicago, IL 60611
                            Tel: (312) 503-4808
                            Email: s-tenenbaum@law.northwestern.edu

                            Counsel for The Crypto Assets Opportunity
                            Fund, LLC




                               2
